Order, Supreme Court, Bronx County (Paul Victor, J.), entered on or about April 27, 2001, which denied defendants-appellants’ motion to dismiss the action pursuant to CPLR 3211 (a) (5) as time-barred, unanimously affirmed, without costs.
Denial of appellants’ motion to dismiss the action as time-barred was proper. Plaintiff’s deposition testimony, her affidavit in opposition to the motion and her medical records, when viewed in the light most favorable to her (see, Cron v Hargro Fabrics, 91 NY2d 362, 366), indicate that she has a timely toxic tort claim. Concur—Mazzarelli, J.P., Saxe, Rosenberger, Ellerin and Marlow, JJ.